EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 1 is amended as seen below. The Examiner notes that the amendment to claim 1 is solely for resolving a minor grammatical informality, and is not considered to alter the scope of the claim.
	Claims 6-7 are rejoined as detailed below.

--  1.	A brassiere comprising:
a pair of bra cups, each bra cup in the pair of bra cups configured to hold one of a wearer's breasts;
each bra cup having an inner layer configured to contact the wearer's skin;
each bra cup having an outer layer opposing the inner layer;
each bra cup having a shaping foam layer sandwiched between the inner and outer layers of the respective bra cup, wherein the shaping foam layer extends from a lower edge of the respective bra cup to an upper edge of the respective bra cup; and
each bra cup having a support shelf assembly between the inner and outer layers of the respective bra cup and spanning across at least a lower portion of the respective bra cup, the support shelf assembly comprising:

a non-stretch stabilizer fabric layer located along a full length of the support component; [[and]]
a first supportive foam layer located along the support component; and
a second supportive foam layer located along the support component, the second supportive foam layer being located on an opposite side of the support component than the first supportive foam layer;
wherein the inner layer, the outer layer, the support shelf assembly, and the shaping foam layer are molded together such that the support shelf assembly is an embedded, integral part of the lower portion of the respective bra cup, and during the molding process, the support component is directly fused to at least one of the first supportive foam layer and the second supportive foam layer on either side of the support component.  --
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art alone or in combination teaches a brassiere having, in conjunction with other limitations: a pair of cups including an inner layer, an outer layer, and a support shelf assembly, wherein the support shelf assembly includes a plastic support component, a non-stretch stabilizer fabric, and at least a first supportive foam layer, wherein the inner layer, the outer layer, and the support shelf assembly are molded together such that the support shelf assembly is an embedded, integral part of the lower portion of the bra cups, and 
The closest prior art of record is Zhang (US PG Pub 2010/0317256). Zhang discloses a brassiere (Fig. 1) having a pair of bra cups (22) each having an inner layer (44), an outer layer (40), a support shelf assembly (36, 50, 34), and a shaping foam layer (48), wherein the support shelf assembly includes a support component (34), a stabilizer fabric (50), and a first supportive foam layer (36), wherein the inner layer, the outer layer, the support shelf assembly, and the shaping foam layer are molded together such that the support shelf assembly is an embedded, integral part of the lower portion of the bra cups (see Figs. 4-5 and paragraphs 0035-0038, the entire bra cup 22 is molded between mold parts 60, 62 such that the support shelf assembly, which is located between the inner and outer layers 40, 44 is molded as an embedded, integral part of the cups 22).
Zhang fails to further disclose wherein during the molding process, the support component, which is made of plastic, is directly fused to at least one of the stabilizer fabric layer and the first supportive foam layer. Zhang is silent as to the specific attachment of the support component to the remainder of the cups but appears to depict wherein the support component (34) is slidably received within the stabilizer fabric sheath (50) without being directly fused to the fabric sheath (see Fig. 3 and paragraph 0031), as is common in the art.
Modifying Zhang’s support shelf assembly to have the claimed structure and configuration would not be obvious, because Zhang already provides a fabric sheath (50) for the underwire, thus holding it in place within the support shelf assembly (see Figs. 2, 3, and 5 and paragraph 0031). Modifying Zhang’s underwire to be further directly fused to the stabilizing fabric or first supportive foam layer, and specifically as a result of the overall molding process of . 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
REJOINDER
Claims 1-5 and 8-20 are allowable. Claims 6-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (i.e., claim 1). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1, 2, and 3, as set forth in the Office Action mailed on May 15, 2019, is hereby withdrawn, and claims 6-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 are allowed over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732